Justice White,
with whom Justice Blackmun joins,
dissenting.
These cases present the question whether the discretionary-function exception to liability under the Federal Tort Claims Act, 28 U. S. C. § 2680(a), encompasses governmental decisions involving allocation of resources. The Court of Appeals in these cases held that such decisions are covered by the discretionary-function exception. 790 F. 2d 199, 202 (CA1 1986). Other Courts of Appeals have rejected this view. See Eklof Marine Corp. v. United States, 762 F. 2d 200, 204 (CA2 1985). See also Aslakson v. United States, 790 F. 2d 688, 693 (CA8 1986). I would grant one of these petitions to resolve the conflict.